DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/11/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bei et al. (US 2015/0229913), in view of Lim et al. (US 2017 /0061234), hereafter referred to as “Bei” and “Lim”, respectively.  

Regarding claim 1, Bei discloses an image processor (Fig. 1) for image analysis and processing comprising: 
a first sensor readout unit configured to receive first Fig. 1, units 120 &125, pg. [0026], “The multiple image sensors of the sensor array 120 may respectively take multiple images with different exposure values”); 


a high dynamic range unit configured to obtain high dynamic range image data based on a combination of the first RGB format image data and the second RGB format image data (pg. [0038]: “The sensor array 120 in this embodiment shoots images using the RGB color space”. pg. [0026]: “…take multiple images with different exposure values …and then the image pre-processing unit 125 may use HDR technique to generate shift images R1 and L1 … according to the multiple images”,); 
Fig. 5, unit 510 and pg. [0038]); and 
a noise reduction unit configured to obtain noise reduced image data based on the YUV format image data (Fig. 5, unit 550, and pg. [0043]-[0044]: “modify protruding and rugged parts of the foreground object contour in the deviation information, so as to smooth the foreground object contour”); 
wherein the image processor is configured to output processed image data based on the noise reduced image data (Fig. 5, processed image data are output from unit 550).
Bei does not expressly disclose obtaining RGB format image data based on Bayer format image data.
In the same field of endeavor, Lim discloses obtaining RGB format image data based on Bayer format image data (pg. [0039]-[0040]).
Bayer format is a widely used filter pattern in digital cameras. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of Bei and Lim. 

Regarding claim 2, Bei in view of Lim discloses the image processor of claim 1, wherein the first input image is from a plurality of input images from a video (Bei, pg. [0052] “device 100 may shoot static images or dynamic video, wherein the dynamic video is a combination of static images shot consecutively”).

Regarding claim 3, Bei in view of Lim discloses the image processor of claim 1, wherein: the first input image has a first exposure value; and the second input image corresponds to the first input image and has a second exposure value, wherein the second exposure value is greater than the first exposure value (Bei, pg. [0026], “The multiple image sensors of the sensor array 120 may respectively take multiple images with different exposure values at the same time”).

Regarding claim 4, Bei in view of Lim discloses the image processor of claim 3, wherein the first Bayer-to-RGB unit is configured to obtain first RGB format image data by reading the first RGB format image data from a memory unit accessible by the image processor (both Bei’s and Lim’s systems are computer-based, wherein successive image processing steps are performed. Intermediate image data must be stored to be accessed by the next processing step).
The Bei and Lim combination as applied to claim 3 does not expressly disclose wherein reading the first RGB format image data from the memory unit includes decompressing the first RGB format image data.
However, compressing image data to save storage space is well known and common practice in the art. Compressed image data obviously has to be decompressed before further processing. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 4 from the teachings of Bei in view of Lim.

Regarding claim 5, Bei in view of Lim discloses the image processor of claim 1, wherein the noise reduction unit is a three-dimensional noise reduction unit configured to obtain the noise reduced image data using three-dimensional noise reduction (Bei, Fig. 5, unit 550, and pg. [0043]-[0044]: “modify protruding and rugged parts of the foreground object contour in the deviation information, so as to smooth the foreground object contour”. The deviation also represents depth information, hence three-dimensional);.

Regarding claim 6, Bei in view of Lim discloses the image processor of claim 1, wherein the high dynamic range unit includes: a high dynamic range core configured to obtain the combination of the first RGB format image data and the second RGB format image data as full dynamic range data (Bei, pg. [0026]. Obtain a combination of “multiple images with different exposure values”); and a tone control unit configured to obtain the high dynamic range data by converting the full dynamic range data to enhanced dynamic range data (Bei, pg. [0026]: “use HDR technique to generate shift images Rl and Ll with a broader range of light and shade according to the multiple images”).

Regarding claim 7, Bei in view of Lim discloses the image processor of claim 1. The Bei and Lim combination as applied to claim 1 fails to expressly disclose “on a condition that the first input image is a short exposure input image and the second input image is a long exposure input image corresponding to the short exposure input image, 
However, since a long exposure image is more susceptible to sensor motion during the capture of the image, correcting it would have been obvious to a person of ordinary skill in the art, as for example disclosed in Lim (pg. [0047]: “correct artifacts and motion caused by sensor motion during the capture of the image frame”). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 7 from the teachings of Bei in view of Lim.

Regarding claims 8 and 9, Bei in view of Lim discloses the image processor of claim 1. Given the fact that image stabilization, noise filtering/reduction, and/or sharpening are common image manipulations well known and widely used in image processing art, as for example shown in both Bei (Fig. 3, Fig. 7, focusing unit 160) and Lim (Fig. 4, pg. [0025]), applying these common manipulations at various stages in an image processing pipeline involves only routine skill in the art. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claims 8 and 9 from the teachings of Bei in view of Lim.


Regarding claims 10, 13 and 14, the limitations of the claim are rejected for the same reasons as set forth in the rejection of claims 1, 5 and 8.

Claims 11-12 and 15-17 have been analyzed and are rejected for the reasons outlined above regarding claims 2, 9, 3, 6 and 7, respectively.

Regarding claim 18, the limitations of the claim are rejected for the same reasons as set forth in the rejection of claims 1, 5 and 8. Encoding video/image data and output a bitstream is well known and common practice, as shown in Bei (pg. [0053]) or Lim (Fig. 1, video encoder 124).

Claims 19 and 20 have been analyzed and are rejected for the reasons outlined above regarding claims 4, 8 and 9. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI LIU/Primary Examiner, Art Unit 2666